
	
		III
		110th CONGRESS
		2d Session
		S. RES. 572
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2008
			Mrs. Dole submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Calling upon the Court of Appeal for the
		  Second Appellate District of California to uphold the fundamental and
		  constitutional right of parents to direct the upbringing and education of their
		  children.
	
	
		Whereas the modern homeschool movement in the United
			 States demonstrates that homeschooled children are a vital component of the
			 United States education system;
		Whereas homeschool graduates act responsibly as parents
			 and as students in colleges and universities, are valuable in the workplace,
			 and are productive citizens in society at large;
		Whereas many studies confirm that children who are
			 educated at home score considerably above the national average on
			 nationally-normed achievement tests, and above the average on both the SAT and
			 ACT college entrance exams;
		Whereas homeschooled children, such as 2007 Heisman Trophy
			 winner Tim Tebow, are receiving national recognition for their victories in
			 national competitions, such as national spelling bees and geography bees, and
			 are being highly sought after by nationally-recognized colleges and
			 universities;
		Whereas homeschooling families contribute significantly to
			 the cultural diversity important to a healthy society;
		Whereas notable individuals such as Benjamin Franklin,
			 John Quincy Adams, Patrick Henry, Ansel Adams, Charles Dickens, and General
			 Douglas MacArthur all received a high-quality education at home;
		Whereas over 2,100,000 children are being homeschooled
			 nationwide;
		Whereas the Supreme Court has ruled that parents have a
			 fundamental and constitutional right to direct the upbringing and education of
			 their children, in the cases of Pierce v. Society of Sisters, 268 U.S. 510
			 (1925), Meyer v. Nebraska, 262 U.S. 390 (1923), and Wisconsin v. Yoder, 406
			 U.S. 205 (1972);
		Whereas on February 28, 2008, the Court of Appeal for the
			 Second Appellate District of California, in Los Angeles, California, issued an
			 opinion in the case of In re Rachel L., 73 Cal. Rptr. 3d 77 (Cal. Ct. App.
			 2008), that homeschool parents who did not hold a teaching credential could not
			 legally homeschool their children;
		Whereas the initial decision by the Court of Appeal in
			 that case would have had an adverse impact on approximately 166,000 children in
			 California who are receiving a quality education at home; and
		Whereas on March 25, 2008, the Court of Appeal granted a
			 motion for rehearing in the In re Rachel L. case, with respect to the decision
			 that required parents to hold a teaching credential in order to legally
			 homeschool their children: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Court of Appeal for the Second Appellate District of California, in Los
			 Angeles, California, for allowing a rehearing in the case of In re Rachel L.,
			 73 Cal. Rptr. 3d 77 (Cal. Ct. App. 2008); and
			(2)calls upon the
			 court to uphold the Supreme Court’s opinion that parents have a fundamental and
			 constitutional right to direct the upbringing and education of their
			 children.
			
